Citation Nr: 0531280
Decision Date: 11/21/05	Archive Date: 03/02/06

DOCKET NO. 99-21 920A                       DATE NOV 21 2005


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for a circulatory disorder.

2. Entitlement to service connection for a disability manifested by numbness.

3. Whether new and material evidence has been received to reopen a claim for service connection for a skin disability to include as due to exposure to Agent Orange.

4. Whether new and material evidence has been received to reopen a claim for service connection for abnormal sperm count and infertility to include as due to exposure to Agent Orange.

5. Entitlement to service connection for post-traumatic stress disorder (PTSD).

6. Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran served on active duty September 1966 to July 1970. This matter comes to the Board of Veterans' Appeals (Board) from a rating decision.

The Board notes that the RO characterized the claims regarding a circulatory disability and numbness as being (in part) due to exposure to Agent Orange. In an August 2000 statement, the veteran clarified that he was not seeking service connection for these disorders on that basis, but rather as due to his duties in the military as a truck driver. Thus the claims are properly characterized on the first page of this decision.

As detailed below, the Board is reopening the claims for service connection for a skin disability and for abnormal sperm count and infertility. These claims for service connection, on the merits, along with the claims for service connection for PTSD and a back disability, are addressed in the REMAND portion of the decision. below and are REMANDED to the RO via the Appeals Management Center (AM C) in Washington, DC.

-2

FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to substantiate his claims, and has obtained and fully developed all evidence necessary for the equitable disposition of the claims.

2. A circulatory disorder and a disability manifested by numbness are not shown to have been manifested in service, and current findings have not been related to service.

3. In April 1994, the RO denied service connection for abnormal sperm count and infertility and for a skin disability to include as due to exposure to Agent Orange_ and so informed the veteran in April 1994. The veteran disagreed with the decision in May 1994, and the RO issued a statement of the case in October 1994. The veteran did not timely appeal, and the decision became final.

4. Evidence received since the April 1994 rating decision is not cumulative of the evidence previously considered and is so significant that it must be considered in order to decide fairly the merits of the claims for service connection for abnormal sperm count and infertility and for a skin disability to include as due to exposure to Agent Orange.

CONCLUSIONS OF LAW

1. The criteria for service connection for a circulatory disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. The criteria for service connection for a disability manifested by numbness have not been met. 38 U.S.C.A. §§ 1110, 5I07(b) (West 2002); 38 C.F.R. § 3.303 (2005).

-3



3. An April 1994 rating decision denying service connection for abnormal sperm count and a skin disability is final. 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2005).

4. Additional evidence received since the April 1994 RO decision is new and material, and the claim for service connection for abnormal sperm count and infertility to include as due to exposure to Agent Orange is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

5. Additional evidence received since the April 1994 ROdecision is new and material, and the claim for service connection for a skin disability to include as due to exposure to Agent Orange is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claims for service connection

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. The veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303.

- 4



Service connection for cardiovascular disability and organic di_eases for the. nervous system is presumed if manifest to a compensable degree within the year after active service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.3 09.

While the veteran contends that he has a circulatory disorder and numbness due to his duties in service as a heavy truck driver in Vietnam, the record does not support his contentions. There is no showing of inservice complaints, diagnoses or treatment for either disability, and no indication of a cardiovascular disorder within the first post-service year. In an undated statement, a private examiner asserted that the veteran had been treated for carpal tunnel syndrome since 1999, and VA outpatient treatment records reflect treatment for numbness of the hands and legs in 2000. Atherosclerosis in 2000 is also noted in VA outpatient treatment records. While the veteran has current disabilities, no medical documentation associates these conditions with his active duty many years before. Absent a showing of inservice treatment or treatment shortly thereafter for circulatory or neurological problems, and any objective medical findings associating these disorders with service, the claims cannot be al1owed.

The veteran's own assertions have no probative weight in the absence of evidence that he has the expertise to render opinions about medical matters. Although he and other lay persons are competent to testify as to in-service experiences and symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion. The evidence does not reflect that he possesses medical knowledge which would render his opinion as to etiology and a medical diagnosis competent. See Bostain v. West, 11 Vet. App..124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Thus, the veteran's personal opinion that the disabilities began in service or are otherwise related to service is not a sufficient basis for awarding service connection.

As the preponderance of the evidence is against the veteran's claims, the benefit-of-the-doubt doctrine is not applicable, and they are denied. 38 U.S.C.A. 5107(b).

- 5 



II. Claims to reopen

By an April 1994 rating decision, of which the veteran was notified by letter that same month, the RO denied service connection for an abnormal sperm count and infertility, and a skin disability because the evidence did not show association with herbicide exposure or any other basis for service connection. The veteran disagreed with that decision in May 1994, and a statement of the case was issued in October 1994. The veteran did not timely submit a substantive appeal, and the decision became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

However, if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. See Manio v. Derwinski, 1 Vet. App 145 (1991). When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.

To reopen a claim which has been previously denied and is final, the claimant must present new and material evidence. See 38 U.S.C.A. § 5108. New and material evidence means evidence not previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to faidy decide the merits of the claim. See 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 1356 (Fed. CiL 1998). The claimant does not have to demonstrate that the new evidence would probably change the outcome of the prior denial. Rather, it is important that there be a complete record upon which the claim can be evaluated, and some new evidence may contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability. See Hodge, 155 F.3d at 1363. Finally, in determining whether evidence is new and material, the "credibility of the evidence is to be presumed." See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

- 6



The Secretary of VA amended 38 C.F.R. § 3.156(a), effective on August 29, 2001, for the purpose redefining what constitutes new and material evidence in order to reopen a final decision. See 66 Fed. Reg. 45,628 (2001). These changes are prospective, however, and only apply to claims filed on or after August 29, 2001. These changes do not apply to the present case.

The Board must conduct an independent new and material evidence analysis in claims involving final rating decisions. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). In determining whether new and material evidence has been submitted, all evidence must be considered since the last time the claim was denied on any basis. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

. The last final denial of the veteran's claims for service connection for abnormal sperm count and infertility and a skin disorder was the RO determination in April 1994. The evidence of record at the time of that decision included the veteran's service medical records, VA examination reports and hospitalization records, private medical records, and outpatient treatment records.

The RO found that the service medical records showed no treatment for abnormal sperm count and infertility and that the VA records thereafter showed no indication of a low sperm count. That claim was denied because any current disability was not shown to be directly related to service or to exposure to Agent Orange. The RO also found that the service records did not show treatment for a chronic skin disease and that the currently diagnosed tinea pedis was not related to service. That claim was denied because any current disability was not shown to be directly related to service or to exposure to Agent Orange.

The evidence added to the record since the April 1994 determination includes private records dated in October 1999 and February 2000 showing sperm counts below normal and VA outpatient treatment and examination reports showing treatment for prostate problems, including carcinoma. Also of record is a February 2003 VA social work report that indicates that the veteran being counseled about medication for improved erectile functioning so to be able to engage in successful

- 7



sexual behavior. This evidence is new since it was not of record at the time .of the prior denial, and it is material since it relates to treatment that could be associated with his claimed disability. The evidence contributes to a more complete picture of the circumstances surrounding the origin of the veteran's disability. See Hodge, 155 F.3d at 1363. As this evidence is new and material, the claim for service connection for an abnormal sperm count and infertility is reopened.

The newly added evidence also includes a private medical record dated in May 2000 in which the examiner indicated that the veteran had chloracne of the skin as a veteran of Vietnam. This medical evidence is new since it was not of record when the prior decision was rendered in April 1994, and is material since it finds skin disabilities, including chloracne and associates a finding to the veteran being in Vietnam. Therefore this claim is also reopened. See 38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. § 3.l56(a).

Further evidentiary development is necessary into the now-reopened claims, and a thorough discussion of the application of the duties to notify and assist will be included in a subsequent decision (if the claims remain denied following remand).

III. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on November 9, 2000, emphasized VA's obligation to notify claimants what information or evidence is needed in order to substantiate a claim and affirmed VA's duty to assist claimants by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

A VCAA notice consistent with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information

- 8 



and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. This "fourth element" of the notice requirement comes from the language of 38 C.F.R. § 3.l59(b)(1).

The RO provided the veteran VCAA notice via a July 2001 letter, which clearly advised him of the first, second and third elements required by Pelegrini II. He has never been explicitly asked to provide "any evidence in [his] possession that pertains" to his claims. However he has effectively been notified of the need to provide such evidence. The July 2001 letter informed him that additional information or evidence was needed to support his claims and asked him to send the information or evidence to the RO. In addition, an April 2003 supplemental statement of the case contained the complete text of 38 C.F.R. § 3.159(b)(l), which includes the "any evidence in the claimant's possession" language. Under these circumstances the Board is satisfied that the veteran has been adequately informed of the need to submit relevant evidence in his possession.

Although VCAA notice was provided after the initial adjudication of the veteran's claims, he was not prejudiced thereby because this was harmless error. The RO sent the veteran VCAA notice in July 2001 and readjudicated his claims in the April 2003 supplemental statement of the case. V A has also provided him every opportunity to submit evidence, argue for his claim, and respond to VA notices.

In addition, the duty to assist the veteran has also been satisfied. He has been examined and all relevant service and post-service medical records have been obtained. He has indicated that no additional records regarding his claims are available. The present adjudication of the issues on appeal will not result in any prejudice to the veteran.

ORDER

Service connection for a circulatory disorder is denied.

- 9



Service connection for a disability manifested by numbness is denied.

New and material evidence has been received to reopen a claim for service connection for a skin disability to include as due to exposure to Agent Orange, and to this extent the claim is granted.

New and material evidence has been received to reopen a claim for service connection for abnormal sperm count and infertility to include as due to exposure to Agent Orange, and to this extent the claim is granted.

REMAND

General considerations

As noted above, notice under the VCAA must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that V A will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). The veteran has not yet been provided with a VCAA notice letter which specifically addresses the fourth element (i.e., requesting or telling him to provide any evidence in his possession that pertains to his claims). This should be done with regard to the claims below.

PTSD

The veteran seeks service connection for PTSD. At a VA Agent Orange evaluation in 1984, the examiner noted symptoms of PTSD. The veteran has been diagnosed as having PTSD in an undated statement from a private psychiatrist. The physician reported that the veteran had been treated by him since November 1997. It was stated that the veteran had anxiety, flashbacks, and nightmares which went along with PTSD. It was opined that the diagnosis is PTSD. In September 1988, and

- 10



again in September 1989, a private examiner diagnosed PTSD, following an automobile accident. He has also been diagnosed with various other psychiatric disabilities.

In April 2000, the RO contacted the veteran and requested information regarding his stressors. He responded in May 2000 that this information had already been submitted and was in his record. A review of the file does not show that such information was actually received from the veteran. It appears that an examiner has associated the veteran's PTSD with an inservice automobile accident. The Board notes that the veteran has not specifically stated the stressors that he claims caused his PTSD. Further development is needed, as detailed below.

Back disability

The veteran's service medical records show that he was to undergo an orthopedic consultation in November 1969 after receiving blunt trauma to the chest earlier that month and his release from a private hospital. Records also dated in November 1969 show that he had sustained a hairline fracture of the left shoulder in an automobile accident ten days prior. Another record dated in November 1969 shows that a fracture of the transverse process was confirmed on X-ray. It was noted on orthopedic consultation that the veteran had a steering wheel injury to the chest. The veteran complained of a backache secondary to an old injury in February 1970. It was reported during a hospitalization in 1970 that the veteran had been in an automobile accident on or about November 4, 1969 and that he was hospitalized with multiple injuries. The Narrative Summary dated in March 1970 shows by way of history that the veteran was hospitalized at the Valley Forge General Hospital in November 1969 following an automobile accident in which his car hit a tree. It was noted that at that time, he was treated at a Trenton Hospital and then transferred to USWAH and subsequently treated at VFGHG. An attempt to secure these records has not been undertaken, and the veteran has not been examined by VA to determine the etiology of his current back disability which has been diagnosed as degenerative changes of the lumbar spine and disc herniation.

- 11 



Skin disability/abnormal sperm count and infertility

The veteran contends that he currently suffers from abnormal sperm count and infertility as a result of inservice events, specifically exposure to herbicides. Service personnel records indicate that the veteran served in the Republic of Vietnam during the Vietnam Era.

The service medical records show that the veteran was treated in service for skin complaints on several occasions with findings of a dry scaly rash on the elbow (December 1967), tinea corporis (June 1967), and tinea versicolor (December 1966). He has been diagnosed with several skin disabilities after service including tenia corporis, tinea unguium and chloracne. He has not been examined by V A to determine the nature and etiology of any current skin disability.

The veteran has been shown to have an abnormal sperm count on private evaluation on several occasions, including in April 1990, October 1999, and February 2000, which he claims is due to his exposure to Agent Orange during his service in Vietnam. He has been found to have several genitourinary disorders including prostate cancer, for which he is service-connected. A VA examination to determine the nature and etiology of his abnormal sperm count and infertility has not been conducted.

Accordingly, the Board REMANDS for the following:

1. Send the veteran a VCAA notice letter discussing what information and evidence not of record is necessary to substantiate his claims, what information and evidence VA will seek to provide, and what information and evidence he is expected to provide. Additionally, invite him to submit all pertinent evidence in his possession pertaining to the claims.

2. Ask the veteran for complete information regarding all medical treatment he received in November 1969

- 12 



when he was involved in an automobile accident while in the military as noted above. Regarding his PTSD, ask him to provide as specific information as possible regarding any in-service stressors, if other than his inservice automobile accident, including corroborative evidence of their existence or sufficient detail, including dates, his military unit(s) and duty assignment(s), pertinent locations, and the names of feIiow service person(s) involved.

3. Upon receipt of the requested information, attempt to secure records of all treatment associated with the veteran's November 1969 automobile accident. If necessary, based on the information provided by the veteran, secure his service personnel records and contact the USASCRUR, to request information to corroborate any of the claimed in-service stressors. Include the USASCRUR's response in the claims folder. If USASCRUR is not asked for stressor verification, document the reason( s) for not asking for stressor verification (e.g., insufficient information for stressor verification). If the claimed stressor(s) is/are combat related, make a specific determination whether he was exposed to combat and/or stressor(s) in service and, if so, the nature of the specific stressor(s). In reaching these determinations, address any credibility questions raised by the record.

4. Once the above development is completed, and if and only if the development confirms that the veteran is a veteran of combat or otherwise verifies a stressor or stressors, schedule a new VA psychiatric examination to determine the nature of any psychiatric disorder. The examiner should review the veteran's medical history

- 13 



and the information concerning any verified stressors and conduct all necessary special studies or tests including appropriate psychological testing and evaluation. The following questions should be answered:

Does the veteran meet the DSM-IV criteria for PTSD? If so, can the PTSD be related to a verified stressor or stressors?

5. Schedule a VA general medical examination. The claims file must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished. All indicated tests should be conducted if necessary. The examiner should offer opinions with complete rationale as to the following questions:

a. Is it is at least as likely as not (i.e., probability of at least 50 percent) that any diagnosed back disability is related to the veteran's service?

b. Is it at least as likely as not (i.e., probability of at least 50 percent) that any diagnosed abnormal sperm count and infertility is related tothe veteran's service, including his exposure to herbicides?

c. Is it at least as likely as not (i.e., probability of at least 50 percent) that any diagnosed skin disability is related to the veteran's service, including his exposure to herbicides?

- 14



6. Thereafter, readjudicate the issues on appeal. If the decisions remain in any way adverse to the veteran, provide him and his representative with a supplemental statement of the case which discusses relevant legal authority and the evidence of record. Allow an appropriate period for response.

Thereafter, return the case to the Board ifin order. No action is required of the veteran until he is notified.

The veteran may submit additional evidence and argument on the matters remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). All remands require expeditious handling. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

David A. Saadat
Acting Veterans Law Judge, Board of Veterans' Appeals

- 15 




42413 4459      051101    1318282    05-29227
DOCKET NO. 04-10 408                        DATE NOV 01 2005

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO)	in Atlanta, Georgia.

THE ISSUES

1. Entitlement to a compensable rating for a right knee disability.

2. Entitlement to a compensable rating for a left hip disability.

3. Entitlement to a compensable rating for a right Achilles disability.

4. Entitlement to service connection for a left elbow disability.

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from May 2000 until August 2003.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2003 rating decision. The veteran filed his notice of disagreement in October 2003, the RO issued a statement of the case in February 2004, and the veteran perfected his appeal in March 2004.

The issues of entitlement to compensable ratings for right knee, left hip, and right Achilles disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The veteran does not have a current left elbow disability which has been related to service.

CONCLUSION OF LAW

The criteria for service connection for a left elbow disability have not been met. 38 U.S.C.A. §§ 1110,5107 (West 2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was

-2



incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions. Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service. A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service. 38 C.F.R. § 3.303.

The veteran asserted in his substantive appeal that his left elbow causes him a lot of pain, and precludes him from lifting anything. Nevertheless, service medical records reflect that the veteran's left elbow was normal at his July 1999 entrance examination, and there is no record of any medical treatment of the elbow while the veteran was in service.

While the veteran complained of an eleven month history of elbow pain at a medical examination in June 2003, the objective medical evidence failed to show a current elbow disability. On examination, no deformity or swelling was seen, and the veteran had full range of motion in his left elbow. The doctor concluded that there was insufficient evidence to warrant an acute or chronic diagnosis of the left elbow, as no functional impairment was noted.

The Board notes that a diagnosis of pain is not a disability which has resulted from an injury or a disease. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the veteran may have elbow pain, the fact remains that the doctor who examined his elbow found no evidence to warrant a diagnosis of an elbow

- 3 



disability. In sum, the preponderance of the evidence is against finding that the veteran has a current left elbow disability; and, when the preponderance of evidence is against a claim, it must be denied. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) redefined VA's duty to assist and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. See 38 U.S.C.A. §§ 5102,5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.15.6(a), 3.159, 3.326(a).

VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, VCAA notice was provided to the veteran in a letter dated in May 2003, which informed the veteran of the first, second, and third elements required by the Pelegrini II Court as stated above_ He has never been explicitly asked to provide "any evidence in [his] possession that pertains" to his claims. However, he has effectively been notified of the need to provide such evidence. The February 2004 statement of the case contained the complete text of38 C.F.R. § 3.159(b)(I), which includes the "any evidence in the claimant's possession" language. Additionally, following the issuance of the May 2003 letter, the veteran returned a statement indicating that he had been advised of the provisions of the VCAA and that he did not either have or know of any other sources of evidence. Under these circumstances the Board is satisfied that the veteran has been adequately informed of the need to submit relevant evidence in his possession.

- 4



Although VCAA notice was provided after the initial adjudication of the veteran's claims, he was not prejudiced thereby because this was harmless error. The RO sent the veteran VCAA notice in May 2003 and readjudicated his claims in a February 2004 statement of the case. VA has also provided him every opportunity to submit evidence, argue for his claim, and respond to VA notices.

With respect to VA's duty to assist, VA has acquired the veteran's service medical records, as well as several VA treatment records, and there is no indication that medical records exist which have not been associated with the claims file. The veteran was also provided with a full examination in June 2003 (the report of which has been associated with the claims file); and was scheduled to testify at a hearing before the Board, but he failed to attend the hearing.

VA has satisfied its duties to notify and assist in accordance with the VCAA, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Therefore, the veteran is not prejudiced by the Board's adjudication of his claims.

ORDER

Service connection for left elbow disability is denied.

REMAND

The veteran is seeking compensable ratings for right knee, left hip, and right Achilles disabilities.

The statement of the case was issued in February 2004. Since then, VA treatment records have been received covering treatment between March and May 2004. A

- 5 



remand for RO consideration of this obviously relevant evidence is necessary, because the veteran has not waived prior RO review of these records.

Accordingly the Board REMANDS this claim for the following actions:

1. Ensure that the duty-to-notify and duty-to-assist requirements are fully complied with and satisfied.

2. Review all the medical treatment records associated with the claims file since the issuance of the statement of the case in February 2004 in the context of the veteran's knee, hip, and Achilles claims. If the benefits sought are not granted, the veteran should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

- 6




